Exhibit 10.1

 

GULF SHORES INVESTMENTS, INC.

 

(Doing Business as UAN POWER)

 

SUBSCRIPTION AGREEMENT

 

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into by
and between the party signing the Signature Page attached hereto (the
“Investor”) and Gulf Shores Investments, Inc., a Nevada corporation doing
business as UAN Power with a principal place of business at Suite 200, 1021 Hill
Street, Three Rivers, Michigan 49093 (the “Company”). The Company, pursuant to
the Company’s Confidential Private Placement Memorandum dated as of July 7, 2011
(the “Private Placement Memorandum”), is offering an aggregate of 48,275,000
shares of the Company’s common stock, USD $0.00001 par value per share (the
“Common Stock”), at a purchase price of USD $0.01 per share. The Common Stock
offered hereunder is referred to herein as the “Shares”.

 

I.     Subscription

 

The Investor hereby subscribes for and agrees to purchase the following, all
upon the terms and conditions set forth in this Subscription Agreement:

 

Name of Investor: ____________________________________ Number of Shares of
Common Stock: ____________________________________ Aggregate Purchase Price:
____________________________________ Address of Investor:
____________________________________   ____________________________________

 

II.     Payment

 

The purchase price for the Shares (the “Purchase Price”) is enclosed (in the
case of a check, the check should be payable to the order of “UAN Power”) or
will immediately be sent via wire transfer of immediately available funds to the
following account:

 

HSBC Bank, USA, N. A., Kissena Branch

41-77 Kissena Blvd., Flushing, 11355 USA

ABA #: 021001088

Account #: __________

Swift number: __________

Ref: UAN Power

 

III.     Acceptance of Subscription

 

Upon the execution hereof by the Investor, payment of the Purchase Price by the
Investor and acceptance by the Company, the Company will issue to the Investor a
certificate representing the number of shares of Common Stock purchased by the
Investor hereunder.

 

The Investor understands and agrees that the Company reserves the right to
accept or reject this or any other subscription for the Shares, in whole or in
part. The Company shall have no obligation hereunder until the Company shall
execute and deliver to the Investor an executed copy of this Subscription
Agreement. If this subscription is rejected in whole, all funds received from
the Investor will be returned without interest, penalty, expense or deduction,
and this Subscription Agreement shall thereafter be of no further force or
effect. If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest, penalty, expense
or deduction, and this Subscription Agreement will continue in full force and
effect to the extent this subscription was accepted. The Investor understands
that the Company will rely to a material degree on the truth and accuracy of the
information, representations and warranties furnished herein by the Investor in
determining whether to accept or reject the Investor’s subscription.

1

 

 

IV.     Representations and Warranties of the Investor

 

The Investor hereby represents and warrants to, and covenants with, the Company
as follows, recognizing that each of such representations, warranties and
covenants shall survive any acceptance of this subscription in whole or in part
by the Company and the issuance and sale of the Shares to the Investor:

 

1.     Organization and Good Standing. The Investor, if the Investor is a
corporation, partnership, trust or other entity, is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has full power, authority and legal right to execute, deliver
and perform its obligations under this Subscription Agreement.

 

2.     Agreement Duly Authorized. The execution, delivery and performance by the
Investor of this Subscription Agreement has been duly authorized by all
necessary action, this Subscription Agreement has been duly executed and
delivered, and, when executed and delivered by the Company, this Subscription
Agreement will constitute the legal, valid, binding and enforceable obligation
of the Investor, subject to bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws, regulations or procedures of
general applicability now or hereafter in effect relating to or affecting
creditors’ or other obligees’ rights generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

3.     Sophistication of Investor. The Investor either (i) has a pre-existing
personal or business relationship with the Company or its controlling persons,
such as would enable a reasonably prudent purchaser to be aware of the character
and general business and financial circumstances of the Company or its
controlling persons, or (ii) by reason of the Investor’s business or financial
experience, individually or in conjunction with the Investor’s unaffiliated
professional advisors who are not compensated by the Company or any affiliate or
selling agent of the Company, directly or indirectly, is capable of evaluating
the merits and risks of an investment in the Shares, making an informed
investment decision and protecting the Investor’s own interests in connection
with the transactions contemplated hereby.

 

4.     Investor Aware of Risks. The Investor has been informed and is aware that
an investment in the Shares involves a high degree of risk and speculation. The
Investor has received this Subscription Agreement, the Private Placement
Memorandum and all other documents requested by the Investor. The Investor has
carefully read such documents in their entirety, including the Risk Factors set
forth in the Private Placement Memorandum, has considered them, and understands
the information contained therein. The Investor, prior to the execution of this
Subscription Agreement, has had access to the same kind of information which
would be available in a registration statement filed by the Company under the
Securities Act of 1933, as amended (the “Securities Act”), including without
limitation the Company’s Commission Reports (as defined below).

 

5.     Investor Relying Upon Own Advisors. The Investor confirms that the
Investor has been advised that the Investor should rely on, and that the
Investor has consulted and relied on, the Investor’s own accounting, legal and
financial advisors with respect to the investment in the Shares. The Investor
and the Investor’s professional advisor(s), if any, have been afforded an
opportunity to meet with the officers and directors of the Company and to ask
and receive answers to all questions about this offering of the Shares and the
proposed business and affairs of the Company and to obtain any additional
information that the Company possesses or can acquire without unreasonable
effort or expense, and the Investor and the Investor’s professional advisor(s)
therefore have obtained, in the judgment of the Investor and/or the Investor’s
professional advisor(s), sufficient information to evaluate the merits and risks
of investment in the Company.

 

6.     Suitability. The purchase of the Shares by the Investor is consistent
with his or her general investment objectives. The Investor understands and has
fully considered the risks of this investment and understands that (i) this
investment is suitable only for an investor who is able to bear the economic
consequences of losing his or her entire investment, (ii) the purchase of the
Shares is a speculative investment that involves a high degree of risk and (iii)
there are substantial restrictions on the transferability of the Shares, and
there will be an extremely limited public market, if any, for the Shares, and
accordingly, it may not be possible for the Investor to liquidate his or her
investment in the event of an emergency. The Investor has no present need for
liquidity in connection with the purchase of the Shares hereunder. The Investor
can bear the economic risks of this investment and can afford a complete loss of
such investment.

2

 

 

7.     Regulation S Exemption (applicable unless the Investor has indicated an
address within the United States of America on the first page of this
Subscription Agreement). The Investor acknowledges and agrees that the Shares
are being offered and sold to him, her or it in reliance on an exemption from
the registration requirements of the United States federal and state securities
laws under Regulation S promulgated under the Securities Act and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgements and understandings of the Investor set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Investor to acquire the Shares. In this regard, the Investor
represents, warrants and agrees that:

 

(a)     The Investor is not a U.S. Person (as defined below) and is not an
affiliate (as defined in Rule 501(b) under the Securities Act) of the Company
and is not acquiring the Shares for the account or benefit of a U.S. Person. A
U.S. Person means any one of the following:

 

(i) any natural person resident in the United States of America; 

(ii) any partnership or corporation organized or incorporated under the laws of
the United States of America; 

(iii) any estate of which any executor or administrator is a U.S. Person; 

(iv) any trust of which any trustee is a U.S. Person; 

(v) any agency or branch of a foreign entity located in the United States of
America; 

(vi) any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S
Person; 

(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; or 

(viii) any partnership or corporation if: 

(1)     organized or incorporated under the laws of any foreign jurisdiction;
and

 

(2)     formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated and owned by accredited investors (as defined in Rule 501(a) under
the Securities Act) who are not natural persons, estates or trusts.

 

(b)     At the time of the origination of contact concerning this Subscription
Agreement and the date of the execution and delivery of this Subscription
Agreement, the Investor was outside of the United States.

 

(c)     The Investor will not, during the period commencing on the date of
issuance of the Shares and ending on the six-month anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.

3

 

(d)     The Investor will, after expiration of the Restricted Period, offer,
sell pledge or otherwise transfer the Shares only pursuant to registration under
the Securities Act or an available exemption therefrom and in accordance with
all applicable state and foreign securities laws.

 

(e)     The Investor was not in the United States engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(f)     Neither the Investor nor any person acting on his or her behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Shares and the Investor and any person acting on his or her
behalf have complied and will comply with the “offering restrictions”
requirements of Regulation S under the Securities Act.

 

(g)     The transactions contemplated by this Subscription Agreement have not
been pre-arranged with a buyer located in the United States or with a U.S.
Person and are not part of a plan or scheme to evade the registration
requirements of the Securities Act.

 

(h)     Neither the Investor nor any person acting on his or her behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares. The
Investor agrees not to cause any advertisement of the Shares to be published in
any newspaper or periodical or posted in any public place and not to issue any
circular related to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the United States or its territories and only in compliance with any
local applicable securities laws.

 

(i)     Each certificate representing the Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

 

THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURTIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.

 

TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

(j)     The Investor consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company, if any, in order to
implement the restrictions on transfer of the Shares described herein.

 

8.     Accredited Investor. The Investor is an “Accredited Investor” within the
meaning of Rule 501 of Regulation D under the Securities Act.

 

9.     Lack of Liquidity. The Investor is able (i) to bear the economic risk of
this investment, and (ii) to afford a complete loss of the Investor’s
investment; and represents that the Investor has sufficient liquid assets so
that the lack of liquidity associated with this investment will not cause any
undue financial difficulties or affect the Investor’s ability to provide for the
Investor’s current needs and possible financial contingencies.

4

 

10.     Access to Information. The Investor, in making the Investor’s decision
to purchase the Shares, has relied solely upon independent investigations made
by the Investor and the representations and warranties of the Company contained
herein, and the Investor has been given (i) access to all material books and
records of the Company; (ii) access to all material contracts and documents
relating to this offering of the Shares; and (iii) an opportunity to ask
questions of, and to receive answers from, the appropriate executive officers
and other persons acting on behalf of the Company concerning the Company and the
terms and conditions of this offering of the Shares, and to obtain any
additional information, to the extent such persons possess such information or
can acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information set forth in this Subscription Agreement and the
Private Placement Memorandum (together, the “Offering Documents”). The Investor
acknowledges that no valid request to the Company by the Investor for
information of any kind about the Company has been refused or denied by the
Company or remains unfulfilled as of the date thereof. The Investor has
carefully read the Offering Documents. The Investor has reviewed the Commission
Reports, available at www.sec.gov, including without limitation each Commission
Report identified in the Private Placement Memorandum. In evaluating the
suitability of an investment in the Company, the Investor has not relied upon
any representations or other information (whether oral or written) other than as
set forth in the Offering Documents or as contained in any documents or written
answers to questions furnished by the Company.

 

11.     No Registration of Shares; Restrictive Legends. The Shares to be issued
hereunder are not, nor will be, registered under the Securities Act or any state
securities laws. The Investor understands that the offering and sale of the
Shares is intended to be exempt from registration under the Securities Act, by
virtue of either Regulation S thereunder or Section 4(2) thereof, based, in
part, upon the representations, warranties and agreements of the Investor
contained in this Subscription Agreement. The Investor acknowledges and agrees
that legends shall be placed on any certificates representing the Shares
purchased hereunder, to the effect that they have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s records. Without limiting the foregoing,
any resale of the Shares by a non U.S. Person during the “distribution
compliance period” as defined in Rule 902(f) of Regulation S shall only be made
in compliance with exemptions from registration afforded by Regulation S.
Further, any such sale of the Shares in any jurisdiction outside of the United
States will be made in compliance with the securities laws of such jurisdiction.
The Subscriber will not offer to sell or sell the Shares in any jurisdiction
unless the Investor obtains all required consents, if any.

 

12.     No Endorsement by Federal or State Agencies. The Investor understands
and acknowledges that neither the Commission nor any state securities commission
has made any finding or determination as to the fairness or suitability for
investment in, or any recommendation or endorsement of, the Company or the
Shares.

 

13.     Investor has Evaluated Risks. Based on the review of the materials and
information described above, and relying solely thereon and on the knowledge and
experience of the Investor and/or the Investor’s professional advisor(s), if
any, in business and financial matters, the Investor has evaluated the merits
and risks of investing in the Shares and has determined that the Investor is
both willing and able to undertake the economic risk of this investment.

 

14.     Investment for Personal Account; No View to Distribution. The Investor
is acquiring the Shares for the personal account of the Investor for investment
and not with a view to, or for resale in connection with, any distribution
thereof or of any interest therein, and no one else has any beneficial ownership
or interest in the Shares being acquired by the Investor, nor are the Shares
being acquired by the Investor to be subject to any lien or pledge. The Investor
has no present understanding, agreement, arrangement, obligation, indebtedness
or commitment pending, nor is any circumstance in existence, that will compel
the Investor to secure funds by the sale, transfer or other distribution of the
Shares or any interest therein.

5

 

15.     No General Solicitation. The Investor is unaware of, is in no way
relying on, and did not become aware of this offering of Shares through or as a
result of, any form of general solicitation or general advertising including,
without limitation, any registration statement, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, in connection with this
offering of Shares and is not subscribing for Shares and did not become aware of
this offering of Shares through or as a result of any seminar or meeting to
which the Investor was invited by, or any solicitation of a subscription by, a
person not previously known to the Investor in connection with investments in
securities generally.

 

16.     No Brokerage Commissions Due. The Investor has taken no action which
would give rise to any claim by any person, corporation, partnership,
proprietorship, entity, company or other business organization for brokerage
commissions, finders’ fees or the like relating to this Subscription Agreement
or the transactions contemplated hereby.

 

17.     Fiduciary Representations. If the Investor is purchasing the Shares
subscribed for hereby in a fiduciary capacity, then all of the foregoing
representations, warranties and covenants shall be deemed to have been made on
behalf of the person or persons for whom the Investor is so purchasing.

 

18.     Subscription Irrevocable. The Investor hereby acknowledges and agrees
that the Investor is not entitled to cancel, terminate or revoke this
subscription or any agreement of the Investor hereunder and that such
subscription and agreement shall survive the death or disability of the
Investor, and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

19.     Acceptance or Rejection by Company. The Investor understands and
acknowledges that this subscription may be accepted or rejected by the Company
in its sole and absolute discretion. If a subscription is rejected by the
Company, written notice will be sent to the Investor along with the Subscription
Agreement and all funds (without interest, penalty, expense or deduction)
submitted by the Investor, and this Subscription Agreement shall thereafter be
of no further force or effect. Neither the Company nor any officer, director,
shareholder, employee, attorney or agent of any of them shall be liable to any
person for the rejection, in whole or in part, of any offer to subscribe to
purchase the Shares, notwithstanding that the Investor may otherwise be
qualified as a prospective investor.

 

20.     Material Non-Public Information; No Trading. The Investor acknowledges
and agrees that he or she may have received material non-public information that
has been disclosed to the Investor for the purpose of evaluating the Company and
an investment in the Shares. The Investor agrees that he or she shall not
purchase or sell any securities of the Company until such time as all material
information provided to the Investor has been made publicly available.

 

21.     Representations With Respect to the USA PATRIOT Act

 

(a)     The Investor understands and agrees that the Company prohibits the
investment of funds by any persons or entities that are acting, directly or
indirectly, (i) in contravention of any U.S. or international laws and
regulations, including anti-money laundering regulations or conventions, (ii) on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”), as such list may be amended from time to time, (iii)
for a senior foreign political figure, any member of a senior foreign political
figure’s immediate family or any close associate of a senior foreign political
figure, unless the Company, after being specifically notified by the Investor in
writing that he or she is such a person, conducts further due diligence, and
determines that such investment shall be permitted, or (iv) for a foreign shell
bank (such persons or entities in clauses (i) - (iv) are collectively referred
to as “Prohibited Persons”).

 

(b)     The Investor represents, warrants and covenants that: (i) it is not, nor
is any person or entity controlling, controlled by or under common control with
the Investor, a Prohibited Person, and (ii) to the extent the Investor has any
beneficial owners, (a) it has carried out thorough due diligence to establish
the identities of such beneficial owners, (b) based on such due diligence, the
Investor reasonably believes that no such beneficial owners are Prohibited
Persons, (c) it holds the evidence of such identities and status and will
maintain all such evidence for at least five years from the date of the
Investor's complete withdrawal from the Company, and (d) it will make available
such information and any additional information that the Company may require
upon request.

6

 

(c)     If any of the foregoing representations, warranties or covenants ceases
to be true or if the Company no longer reasonably believes that it has
satisfactory evidence as to their truth, notwithstanding any other agreement to
the contrary, the Company may be obligated to freeze the Investor’s investment,
by segregating the assets constituting the investment in accordance with
applicable regulations, or the Investor’s investment may immediately be
involuntarily returned by the Company, and the Company may also be required to
report such action and to disclose the Investor’s identity to OFAC or other
authority. In the event that the Company is required to take any of the
foregoing actions, the Investor understands and agrees that it shall have no
claim against the Company, or any of its affiliates officers, directors,
shareholders, employees, affiliates, attorneys and agents for any form of
damages as a result of any of the aforementioned actions.

 

22.     Changes in Status. If, before the sale of Shares to the Investor, the
Investor’s investment intent as expressed herein materially changes, or if any
change occurs that would make either the representations or warranties made by
the Investor herein materially untrue or misleading, then the Investor shall
immediately so notify the Company, and any prior acceptance of the subscription
of the Investor shall be voidable at the option of the Company in its sole and
absolute discretion.

 

23.     Indemnification. The Investor hereby indemnifies and holds harmless the
Company and the Company’s officers, directors, shareholders, employees,
affiliates, attorneys and agents, as the case may be, from and against all
damages suffered and liabilities of any kind incurred by any of them (including
costs of investigation and defense and attorneys’ fees) arising out of any
inaccuracy in the agreements, representations, covenants and warranties made by
the Investor in this Subscription Agreement.

 

V.     Representations and Warranties of the Company

 

The Company hereby represents and warrants to, and covenants with, the Investor
as follows, recognizing that the Investor will rely to a material degree on such
representations, warranties and covenants, each of which shall survive the
issuance and sale of the Shares to the Investor:

 

1.     Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any material provision of its articles of incorporation or by-laws.

 

2.     Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate this offering of Shares. The
execution, delivery and performance by the Company of this Subscription
Agreement has been duly authorized by all necessary corporate action, and, when
executed and delivered by Investor, will constitute the legal, valid, binding
and enforceable obligation of the Company, subject to bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws,
regulations or procedures of general applicability now or hereafter in effect
relating to or affecting creditors’ or other obligees’ rights generally and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

3.     No Conflicts. The execution, delivery and performance of this
Subscription Agreement by the Company and the consummation by the Company of
this offering of Shares do not and will not: (i) conflict with or violate any
provision of the Company’s articles of incorporation or by-laws, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument to which the Company is a party or by which any property or asset of
the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority as currently in effect to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as would not, individually or in
the aggregate (x) adversely affect the legality, validity or enforceability of
this offering of Shares, (y) have or result in or be reasonably likely to have
or result in a material adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company, or (z)
adversely impair the Company’s ability to perform fully on a timely basis its
obligations under this Subscription Agreement (any of (x), (y) or (z), a
“Material Adverse Effect”).

 

7

 

4.     Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority in connection with the execution, delivery and
performance by the Company of this Subscription Agreement, other than such
filings as may be required to be made with the Commission and/or any state
securities regulators after the completion of this offering.

 

5.     Issuance of the Shares. The issuance of the Shares has been duly
authorized. Assuming the accuracy of the Investor’s representations and
warranties set forth in this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Investor as contemplated hereby. The issuance and sale of the Shares
pursuant to this Subscription Agreement does not contravene the rules and
regulations of the trading market for the Common Stock of the Company.

 

6.     Commission Reports. The Company has filed all reports required to be
filed by it under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), for the two years preceding the date hereof (the
foregoing materials being collectively referred to herein as the “Commission
Reports”). As of their respective dates, the Commission Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations promulgated thereunder, and none of the
Commission Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

7.     Material Changes. Except for this offering of Shares and as described in
the Private Placement Memorandum, since the date of the latest Commission
Report, there has been no event, occurrence or development that has had a
Material Adverse Effect.

 

8.     Disclosure. The disclosure provided to the Investor regarding the
Company, its business and the transactions contemplated hereby, furnished by or
on behalf of the Company, including all of the Commission Reports, when taken
together as a whole, does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

 

VI.     Miscellaneous

 

1.     Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

 

2.     Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, (b) delivered personally at such address,
(c) upon the expiration of 24 hours after transmission, if sent by facsimile if
a confirmation of transmission is produced by the sending machine (and a copy of
each facsimile promptly shall be sent by ordinary mail), (d) upon the expiration
of 24 hours after transmission, if sent by email if a confirmation of
transmission is produced by the sending computer (and a copy of each email
transmission promptly shall be sent by ordinary mail) or (e) on the third
business day, if sent by overnight recognized courier, in each case to the
parties at their respective addresses set forth below their signatures to this
Subscription Agreement (or at such other address for a party as shall be
specified by like notice; provided that the notices of a change of address shall
be effective only upon receipt thereof).

 

3.     Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Investor and the
transfer or assignment of the Shares shall be made only in accordance with all
applicable laws.

8

 

4.     Applicable Law; Arbitration; Jurisdiction. This Subscription Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles. Any dispute
between or, action or proceeding against any of the parties hereto under,
arising out of or in any manner relating to, this Subscription Agreement and the
transactions contemplated herein shall be submitted to and adjudicated by
binding arbitration under the commercial rules of the American Arbitration
Association. Such arbitration shall be in New York, New York. If there is any
litigation regarding the arbitration or otherwise relating to this Paragraph
VI.4, the parties hereto irrevocably consent to the jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York in connection with any
action or proceeding arising out of or relating to this Subscription Agreement,
any document or instrument delivered pursuant to, in connection with or
simultaneously with this Subscription Agreement, or a breach of this
Subscription Agreement or any such document or instrument. In any such action or
proceeding, each party hereto waives personal service of any summons, complaint
or other process and agrees that service thereof may be made in accordance with
Paragraph VI.2. Within 30 days after such service, or such other time as may be
mutually agreed upon in writing by the attorneys for the parties to such action
or proceeding, the party so served shall appear or answer such summons,
complaint or other process.

 

5.     Waiver of Jury Trial. THE COMPANY AND THE INVESTOR EACH HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS SUBSCRIPTION AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THIS OFFERING OF SECURITIES, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE
COMPANY AND THE INVESTOR EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY ARBITRATION IN ACCORDANCE
WITH SECTION VI.4 OF THIS SUBSCRIPTION AGREEMENT AND THAT THE COMPANY AND THE
INVESTOR MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS SUBSCRIPTION
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE PARTIES’ AGREEMENT TO
ARBITRATE AND THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

6.     Use of Pronouns. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.

 

7.     Integration. This Subscription Agreement constitutes the entire agreement
between the Investor and the Company with respect to the subject matter hereof
and supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof.

 

8.     Fees and Expenses. Each of the parties hereto shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

9.     Counterpart Signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

 

10.     Severability. Each provision of this Subscription Agreement shall be
considered separable and, if for any reason any provision or provisions hereof
are determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

11.      Descriptive Titles. Paragraph titles are for descriptive purposes only
and shall not control or alter the meaning of this Subscription Agreement as set
forth in the text.

[Remainder of Page Intentionally Left Blank]

9

 

SIGNATURE PAGE FOR INDIVIDUAL INVESTORS

 

我已经阅读且理解这个认购协议以及其伴随而来的私募备忘录。我明白购买这些股票所涉及的巨大风险。我同意被认购协议约束

.

[Translation: I have read and understood this Subscription Agreement and the
Private Placement Memorandum that accompanies it. I understand that the purchase
of these securities involves significant risks. I agree to be bound by this
Subscription Agreement.]

 

IN WITNESS WHEREOF, the Investor executes and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto to be
effective as of the date therein indicated.

 

        Print Name of Investor   Signature of Investor                   Print
Name of Spouse   Signature of Spouse   (if funds are to be invested in joint  
(if funds are to be invested in joint   name or are community property)   name
or are community property)           USD $
__________________________________________     Amount of immediately available
funds transferred herewith                     Please PRINT the exact name(s)
(registration) investor(s) desire(s) for the Common Stock                  
Occupation   Telephone Number                   US Social Security or other Tax
I.D. No. (if any)                       Street Address                      
City                                                         State/County  
Zip/Postal Code Country                 SUBSCRIPTION ACCEPTED:   GULF SHORES
INVESTMENTS, INC.                   Dated: _______________, 2011   By:
_________________________________               Its:
_________________________________  

10

 

SIGNATURE PAGE FOR ENTITY INVESTORS

我已经阅读且理解这个认购协议以及其伴随而来的私募备忘录。我明白购买这些股票所涉及的巨大风险。我同意被认购协议约束.

 

[Translation: I have read and understood this Subscription Agreement and the
Private Placement Memorandum that accompanies it. I understand that the purchase
of these securities involves significant risks. I agree to be bound by this
Subscription Agreement.]

 

IN WITNESS WHEREOF, the Investor executes and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto to be
effective as of the date therein indicated.

 

Print Name of Partnership,       Company or Trust               By:
_______________________________          Signature of authorized representative
  Capacity of authorized representative           USD $
_____________________________     Amount of immediately available funds
transferred herewith                             Please PRINT the exact name(s)
(registration) investor(s) desire(s) for the Common Stock                 Tel.
No.                       Tax I.D. No. (if any)                       Street
Address                      
City                                                        State/County Zip
Code/Postal Code  Country                 SUBSCRIPTION ACCEPTED:   GULF SHORES
INVESTMENTS, INC.:                 Dated: _______________, 2011   By:
_____________________________               Its: _____________________________  

 



11

